Citation Nr: 0903117	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to special monthly compensation for the loss of 
use of the right lower extremity.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The function of the service-connected the right lower 
extremity is greater than the remaining function that could 
be accomplished equally well by an amputation stump.


CONCLUSION OF LAW

The criteria for a special monthly compensation for the loss 
of the use of the right lower extremity have not been met.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(k), 38 C.F.R. § 4.63 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased.  


The veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria under which the claimant is rated, 
which consists of a specific measurement or test result).

To the extent that the VCAA notice did not include the 
criteria under which loss of use is determined, the veteran 
in his substantive appeal demonstrated actual knowledge of 
the criteria by citing to 38 C.F.R. § 4.63 and arguing that 
he was incapable of balancing or propulsion on the right 
lower extremity, which rebuts the presumption of prejudicial 
error as to the content error in the VCAA notice.  Sanders v. 
Nicholson, 487 F. 3d 881, 888 (2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.

The RO has obtained VA records and afforded the veteran a VA 
examination and obtained a medical opinion on the claim of 
special monthly compensation for the loss of use of the right 
lower extremity.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

In March 2006, the veteran was evaluated for purposes of 
physical therapy.  It was noted that in July 1989 the veteran 
had a left above-the-knee amputation.  As a complication of 
amputation, the veteran developed vascular impairment in the 
right lower extremity.  On range of motion testing, the 
veteran had complete right knee extension with passive 
assistance and 105 degrees knee flexion.  The right ankle had 
a -9 dorsiflexion and 45 degrees plantar flexion.

It was noted the veteran walked with 2 canes.  The right foot 
had no roll over with the foot held in plantar flexion.  The 
right leg was externally rotated and the knee was 
hyperextended during stance.  The veteran used the prosthesis 
on his left leg as a straight leg during the swing phase of 
his gait.  He could walk 80 feet in 54 seconds.  He used a 
power scooter for long distance mobility.  

In June 2006, an ultrasound revealed peripheral arterial 
disease, most likely in the right mid-thigh.  

On VA examination in June 2006, it was noted that the veteran 
had developed osteomyelitis in the right foot.  At the time 
of the examination, the veteran had no pain or swelling in 
the right foot.  The veteran estimated he could walk about 80 
feet before he needed to rest.  The veteran noted that at the 
end of 80 feet, he experienced pain or pressure in the right 
knee with numbness and pain present in the right foot up to 
the ankle.  These symptoms were relieved after about 30 
minutes of nonweight bearing rest.

The veteran was able to walk only with the use of 2 canes, 1 
in each hand, or having something to grab onto with each 
hand, along with the prosthesis on the left foot.  The 
examiner noted that this resulted in the veteran ambulating 
with an altered gait and station.  The examiner was unable to 
elicit peripheral pulses.  There was no swelling or redness 
or tenderness upon palpation.  The skin was warm and had 
capillary refill within 1-1/2 to 2 seconds.  There is no skin 
breakdown.  

The diagnosis was vascular impairment of the right lower 
extremity and osteomyelitis currently being treated by 
antibiotic therapy but complicated by decreased arterial flow 
to the right foot.  In the examiner's opinion, the veteran's 
right leg was not useless because he otherwise would not be 
able to ambulate at all with just 2 canes and the left leg 
prosthesis.

General Principles

If a veteran, as the result of service-connected disability, 
has suffered the loss of the use of a lower extremity, 
including the foot, he is entitled to additional monthly 
compensation, which is referred to as special monthly 
compensation. 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of actual remaining 
function, i.e., whether the acts of balance or propulsion 
could be accomplished equally well with a prosthesis.  38 
C.F.R. §§ 3.350(a)(2) and 4.63.

Under 38 C.F.R. § 4.63 (2007), there are three additional 
examples of when the loss of the use of a foot exists.  
First, extremely unfavorable complete ankylosis of the knee, 
or complete ankylosis of 2 major joints of an extremity.  
Second, there is shortening of the lower extremity by 3 1/2 
inches (8.9 cms.) or more.  

Third, complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.

Analysis

The veteran argues he is incapable of balance or propulsion, 
using the right foot and that the lack of a functioning 
quadriceps muscle to support the knee joint renders the ankle 
useless.  The veteran asserts that the motion of kicking the 
foot forward to lock the knee is no different than if he had 
a right prosthetic knee. 

The record establishes that the veteran needs canes and his 
left leg prosthesis to walk.  However the VA examiner 
expressed the opinion that the right leg was not useless 
because he otherwise would not be able to walk at all with 
just 2 canes and the left leg prosthesis.  An awkward gait 
and the use of two canes does not equate to loss of effective 
function comparable to an amputation stump.  The veteran is 
able to walk about 80 feet before he must rest his foot.

Here, the remaining function of the right lower extremity is 
more than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthesis.  He is able to walk and stand, 
albeit with some limitations, and clearly has more function 
in the foot than would be served with an amputation stump.  
There is also no ankylosis of the right knee, or shortening 
of the right lower extremity, or complete paralysis of the 
common peroneal nerve. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 







ORDER


Special monthly compensation for the loss of the use of the 
right lower extremity is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


